335 S.W.3d 577 (2011)
STATE of Missouri, Respondent,
v.
Todd MARTIN, Appellant.
No. ED 94307.
Missouri Court of Appeals, Eastern District, Division Three.
March 15, 2011.
Margaret M. Johnston, Columbia, for appellant.
Chris Koster, Atty. Gen., John M. Reeves, Asst. Atty. Gen., Jefferson City, for respondent.
Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Todd Martin appeals from the judgment entered upon a jury verdict finding him guilty of second-degree felony murder, Section 565.021 RSMo 2000; first-degree assault, Section 565.050 RSMo 2000; unlawful use of a weapon, Section 571.030 RSMo 2000; and two counts of armed criminal action, Section 571.015 RSMo 2000. No jurisprudential purpose would be served by a written opinion. We have furnished the parties with a memorandum, for their information only, explaining the reasons for our decision. We affirm. Rule 30.25(b).